702 S.E.2d 215 (2010)
Richard James LEE
v.
William C. GORE, Jr., as Commissioner of the Division of Motor Vehicles, North Carolina Department of Transportation.
No. 418A10.
Supreme Court of North Carolina.
September 22, 2010.
Kathryn E. Hathcock, Assistant Attorney General, for William C. Gore, Jr., Commissioner, DMV, NC DOT.
Richard J. Lee, Attorney at Law, pro se.
Prior report: ___ N.C.App. ___, 698 S.E.2d 179.

ORDER
Upon consideration of the petition filed by Defendant on the 22nd of September 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 22nd of September 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).